             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
APRIL BROWN,                            :    Civil No. 1:19-CV-00116-SHR
                                        :
          Plaintiff,                    :
                                        :
          v.                            :
                                        :
PRIORITY HEALTH CARE                    :
GROUP, LLC, AND PREMIER AT              :
SUSQUEHANNA FOR NURSING                 :
AND REHABILITATION, P.C.,               :
                                        :
          Defendant.                    :    Judge Sylvia H. Rambo

                                  ORDER
    In accordance with the accompanying memorandum of law, IT IS HEREBY

ORDERED that:

    (1) The court GRANTS the motion to dismiss (Doc. 12) filed by Defendants

       Priority Healthcare Group, LLC and Premier at Susquehanna for Nursing

       and Rehabilitation, P.C. (“Defendants”).

    (2) Plaintiff April Brown’s (“Plaintiff) retaliation and interference claims are

       therefore DISMISSED WITHOUT PREJUDICE.

    (3) The court further GRANTS Plaintiff leave to replead its retaliation claim.

       Plaintiff has twenty-one days from entry of this order to amend her

       complaint. Should Plaintiff not file an amended complaint within twenty-

       one days, this order shall convert to a dismissal with prejudice.
      (4) By dismissing all causes of action against Defendants, their motion to stay

         proceedings (Doc. 22) is therefore rendered MOOT and is thus denied.

                                                    /s/ Sylvia H. Rambo
                                                    SYLVIA H. RAMBO
                                                    United States District Judge
Dated: October 1, 2019.
